DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 10 have been amended.
Claims 1-10 as presented July 7, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Echauz (US 2002/0103512 A1) in further view of Ray (US 2008/0234992 A1).  
Regarding claim 1, Echauz teaches: A method for neurological event detection, comprising:
obtaining a neural oscillation signal and extracting a plurality of features from the neural oscillation signal; (receiving brain electrical signals [0060], [0072], Fig, 1 – item 100; feature extraction of the of the data [0072]-[0073], [0063], [0120]; Fig. 1 – item 200)
obtaining a plurality of classification results corresponding to a plurality of times according to the plurality of features by using a classification model, wherein the classification model is constructed based on a plurality of training data in which whether a neurological event occurs is known; and (using the training set into the probabilistic neural network to reach a classification and estimating the probability of having a seizure given the input feature vector [0286]-[0292]; a classification tool is applied to the features to perform the analysis for predicting the probability of having a seizure or other neurological event, in order to achieve a classification within a plurality of time frames [0117]-[0118], [0085], claim 1, Fig. 12; the system provides outputs of one or more probabilities of having a seizure within one or more time frames [0024])
[…] displaying […] the results, wherein each of the results indicates whether the neurological event occurs […] (for each time frame, determining an estimate of the probability of having a seizure, and displaying the probability output of having a seizure for one more time frames on a display [0087]-[0088], claim 1, Fig. 1 – item 520; declaring an oncoming seizure for a time frame [0103])
wherein a first classification result among the plurality of classification results corresponding to a first time period, and a second classification result among the plurality of classification results corresponding to a second time period […] (a classification tool is applied to the features to perform the analysis for predicting the probability of having a seizure or other neurological event, in order to achieve a classification within a plurality of time frames [0117]-[0118], [0085], claim 1, Fig. 12; the system provides outputs of one or more probabilities of having a seizure within one or more time frames [0024])
Echauz does not teach:
the first time period is not overlapped with the second time period
calculating a final determination result corresponding to each of a plurality of evaluation time windows according to a preset time window width and the plurality of classification results, and […] displaying a message if a high incidence of the final determination results, wherein each of the final determination results indicates whether the […] event occurs, and each of the evaluation time windows corresponds to the plurality of classification results and one final determination result,
However, Ray in the analogous art teaches:
the first time period is not overlapped with the second time period (the time period is divided into a plurality of time intervals (time periods), claim 6; the time intervals can be different times of the day for a time period of a day such as before breakfast, after breakfast, etc., claim 3, claim 60, [0125], Fig. 19A, [0055])
calculating a final determination result corresponding to each of a plurality of evaluation time windows according to a preset time window width and the plurality of classification results, and […] displaying a message of the final determination results, wherein each of the final determination results indicates whether the […] event occurs, and each of the evaluation time windows corresponds to the plurality of classification results and one final determination result, (determining if there is a high incidence of hypoglycemia for a patient for a plurality of predetermined time periods (time windows) by generating a hypoglycemic pattern; the hypoglycemic pattern consisting of the hypoglycemic incidence for each of a plurality of time intervals; displaying a message indicating a high incidence of hypoglycemia, claims 1, 3 and 6, [0063], [0055], [0128])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Echauz to include a first time period not overlapping a second time period and calculating a final determination result indicating whether the event occurs for each time window based on the classification results as taught by Ray. The time intervals not overlapping allows for detection of patterns in the patient’s data with regard to the patient’s behavior throughout a time period of a day (Ray [0004], [0125]). The final determination result indicating whether the event occurs for each time period based on the classification results provides the physician a with quick assessment of the patient’s data for a specified time period such as between physician visits (Ray [0004], [0061]).
Regarding claim 2, Echauz and Ray teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the step of calculating the final determination result corresponding to each of the evaluation time windows according to the preset time window width and the plurality of classification results and displaying the final determination results comprises: collecting the plurality of classification results corresponding to each of the evaluation time windows according to the preset time window width; (outputs of one or more probabilities of having a seizure or other neurological event within a plurality of time frames [0117]-[0118], claim 1, Fig. 12, [0024]; utilizing the optimal window size for each feature [0243]-[0251])
[…] the neurological event […] (for each time frame, determining an estimate of the probability of having a seizure, and displaying the probability output of having a seizure for one more time frames on a display [0087]-[0088], claim 1, Fig. 1 – item 520; declaring an oncoming seizure for a time frame [0103])
Echauz does not teach:
calculating an occurrence probability of the […] event corresponding to each of the evaluation time windows according to the plurality of classification results corresponding to each of the evaluation time windows; and determining the final determination result corresponding to each of the evaluation time windows according to the occurrence probabilities corresponding to the evaluation time windows
However, Ray in the analogous art teaches:
calculating an occurrence probability of the […] event corresponding to each of the evaluation time windows according to the plurality of classification results corresponding to each of the evaluation time windows; and determining the final determination result corresponding to each of the evaluation time windows according to the occurrence probabilities corresponding to the evaluation time windows (calculating a percentage of hypoglycemic incidence for a patient for a plurality of predetermined time periods to determine if there is a high incidence of hypoglycemia [0063], claims 3 and 6; determining if there is a high incidence of hypoglycemia for a patient for a plurality of predetermined time periods by generating a hypoglycemic pattern; the hypoglycemic pattern consisting of the hypoglycemic incidence for each of a plurality of time intervals, claims 1, 3 and 6, [0063], [0055], [0128])
Regarding claim 3, Echauz and Ray teach the method of claim 2 as described above. 
Echauz does not teach:
wherein the step of determining the final determination result corresponding to the each of the evaluation time windows according to the occurrence probabilities corresponding to the evaluation time windows comprises: determining the final determination result corresponding to a first time window according to the occurrence probability corresponding to the first time window among the evaluation time windows and a preset threshold
However, Ray in the analogous art teaches:
wherein the step of determining the final determination result corresponding to the each of the evaluation time windows according to the occurrence probabilities corresponding to the evaluation time windows comprises: determining the final determination result corresponding to a first time window according to the occurrence probability corresponding to the first time window among the evaluation time windows and a preset threshold (calculating a percentage of hypoglycemic incidence for a patient for a plurality of predetermined time periods to determine if there is a high incidence of hypoglycemia by comparing it to a predetermined threshold; the threshold may be set by the physician [0063], claims 3 and 6; determining if there is a high incidence of hypoglycemia for a patient for a plurality of predetermined time periods by generating a hypoglycemic pattern; the hypoglycemic pattern consisting of the hypoglycemic incidence for each of a plurality of time intervals, claims 1, 3 and 6, [0063], [0055], [0128])
Regarding claim 4, Echauz and Ray teach the method of claim 3 as described above. 
Echauz does not teach:
wherein the step of determining the final determination result corresponding to the first time window according to the occurrence probability corresponding to the first time window among the evaluation time windows and the preset threshold comprises: according to the occurrence probability corresponding to the first time window among the evaluation time window, at least one occurrence probability corresponding to at least one second time window among the evaluation time window and the preset threshold, determining the final determination result corresponding to the first time window, wherein the first time window is different from the at least one second time window 
However, Ray in the analogous art teaches:
wherein the step of determining the final determination result corresponding to the first time window according to the occurrence probability corresponding to the first time window among the evaluation time windows and the preset threshold comprises: according to the occurrence probability corresponding to the first time window among the evaluation time window, at least one occurrence probability corresponding to at least one second time window among the evaluation time window and the preset threshold, determining the final determination result corresponding to the first time window, wherein the first time window is different from the at least one second time window (calculating a percentage of hypoglycemic incidence for a patient for a plurality of predetermined time periods to determine if there is a high incidence of hypoglycemia by comparing it to a predetermined threshold [0063], claims 3 and 6; the time periods can be a specific time period during a day, plurality of time periods in a day, a specified day of a week or a plurality of specified days in a week [0055], [0125]; determining if there is a high incidence of hypoglycemia for a patient for a plurality of predetermined time periods by generating a hypoglycemic pattern; the hypoglycemic pattern consisting of the hypoglycemic incidence for each of a plurality of time intervals, claims 1, 3 and 6, [0063], [0055], [0128])
Regarding claim 6, Echauz and Ray teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the classification model comprises one of or a combination of an artificial neural network (ANN) model, a support vector machine (SVM) and linear classification model, a fuzzy logic model and an auto-learn system (classification tool for predicting includes neural network or a fuzzy logic algorithm [0087], [0117], claim 30)
Regarding claim 7, Echauz and Ray teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the plurality of features comprise one of or a combination of a temporal feature and a spatial feature (features consist of spatial features [0121], claim 36)
Regarding claim 8, Echauz and Ray teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the neural oscillation signal is an electroencephalography (EEG) signal (EEG data, [0282], Fig. 12, claim 177)
Regarding claim 9, Echauz and Ray teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the neurological event is an event of occurrence of seizure (detection of a seizure [0024])
Regarding claim 10, Echauz teaches: A neurological event detection system, comprising:
a detector, configured to obtain a neural oscillation signal; a processor, coupled to the detector, and configured to: (receiving brain signals from the device connected to a processor to determine the probability of having a seizure [0090], [0070], [0086], [0060])
The remainder of the limitations of Claim 10 are substantially similar to the limitations already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Echauz and Ray in further view of Conradsen (US 2014/0163413 A1).  
Regarding claim 5, Echauz and Ray teach the method of claim 4 as described above. 
Echauz further teaches:
further comprising: receiving a setting signal and adjusting […] (adjusting the settings [0062], [0077])
Echauz and Ray do not teach:
adjusting at least one of the preset time window width and the preset threshold according to the setting signal
However, Conradsen in the analogous art teaches:
adjusting at least one of the preset time window width and the preset threshold according to the setting signal (adjusting seizure threshold values and time windows [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Echauz and Ray to include adjustment of the preset time window width or the preset threshold as taught by Conradsen. This increases the accuracy of detecting seizures and reduces the number of false positives (Conradsen [0040], [0013]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-10, the claims integrate the judicial exception into a practical application as they are directed to improvements to other technology. Specifically, the claimed invention represents improvements to conventional systems as it more accurately detects a seizure or neurological event. See paras. [0003]-[0005] and [0068]-[0070]. Therefore, Claims 1-10 are subject matter eligible. 
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-10, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686